Title: To George Washington from the Officers of Colonel Henry Jackson’s Detachment, 8 March 1779
From: Officers of Colonel Henry Jackson’s Detachment
To: Washington, George


May it please your Excellency
Pawtuxet [R.I.] March 8th 1779
We the Officers of Colo. Henry Jackson’s Detachment, in behalf of Ourselves and Soldiers, beg leave to represent to your Excellency—
That the State of Massachusetts Bay have been pleased, by various Resolves, at different times, to grant Gratuities to the Officers and Soldiers belonging to the fifteen Battalions raised in that State; some of those Gratuities they have also been pleased to allow the Officers and Soldiers of this Detachment; but from the principal ones, vizt certain sums of money arising from a Lottery provided for the purpose and other sums granted to make good in part the depreciation of money since the time of the Establishment of our pay, we are entirely excluded: as also from the Benefit of a Resolve declaring, among other Things, that they will at the close of the War fully make good to said Officers and Soldiers their pay, taking for a Standard the price of certain Articles as set forth in the Resolve.
This Exclusion of us has caused great Uneasinesses among our Soldiers; more especially as in said Resolve it is also provided, that the Families of the Soldiers in the before mentioned fifteen Battalions should be furnished by the Towns to which they respectively belong with Provisions and other Necessaries of Life at a reasonable and stated price, so that while their Families are living at least with Comfort and Convenience, the Families of the Soldiers of this Detachment are enduring all the Hardships attendant on Poverty and Want.
These Considerations have induced us as deeply interested in and warmly concerned for the Welfare of our Soldiers, their Families and Ourselves, to apply to your Excellency as knowing our Appointment and Establishment and most capable of procuring us Assistance and Releif in Circumstances so disagreable.

We have applied to the State for an equal Allowance, setting forth the Evils we feared would ensue from this Exclusion, and tho’ all we fear’d has not taken place, yet it has produced so general an Uneasiness and discontent, that we imagine it would in our present Situation be but a bare Remove from an Impossibility to reinlist a single Soldier.
We have been inform’d that this Exclusion proceeds not from an Unwillingness in the State, to place us on an equal footing with the fifteen Battalions, or to grant us all the Privileges granted them; but from their having no Assurance that our Men will be reckoned as part of the Quota of Men allotted said State to raise. Could they be assured this would be the Case (which they not only are willing, but wish should) they will immediately adopt and grant to us all the privileges granted their other Troops.
After thus briefly and generally describing our Situation, we have to intreat of your Excellency, that you would use your Influence with the hon’ble the Congress, setting forth our Situation as now represented to your Excellency, that they may, either themselves grant us the like privileges with other Officers and Soldiers from the same State or cause the Assembly of said State to be inform’d that we shall be esteem’d as a part of the Quota allotted them to raise as above mentioned; that thus our Soldiers may experience the same Benefits enjoyed by those of the said fifteen Battalions and we be freed from the many solicitous & affecting Applications from Men in distress; deserving a better Fate.
We cannot at this time but mention our disagreable Situation as Officers and beg your Excellency’s Interposition in our Behalf; at present as three Regiments we have several Companies without a Commisioned Officer belonging to them; several with but one and not a Company with it’s Complement. This Situation your Excellency must know, to say the least, cannot be pleasing; We have been inform’d that the three Regiments were to be reduced to one, this Consideration has kept us contented; expecting e’er long to see an End to our present Situation, we mention this wishing your Excellency to procure the expediting the Arrangement if there is one, if none that there may be one or the Vacancies in the Regiments filled up.
Having thus concisely laid before your Excellency the Situation of ourselves & our Soldiers we have only to add our hearty desire for a speedy and full Completion of our Wishes for Releif and Assistance; & having full Confidence in your Excellency’s readiness to afford every Aid in your Power to the distress’d of every degree, we doubt not of receiving such an Answer to this as will be perfectly agreable and acceptable both to Ourselves and our Soldiers. We have the Honor to be (in Behalf of the Officers & Soldiers of said Detachment) with the greatest Respect and Esteem—Yr Excellency’s most Obedt & Humble Servts
Committee
H: JacksonLem. TrescottJ. HobbySaml CogswellThos Edwards